SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

756
KA 08-01938
PRESENT: WHALEN, P.J., SMITH, NEMOYER, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

BURGESS MATTHEWS, JR., DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


TREVETT CRISTO SALZER & ANDOLINA P.C., ROCHESTER (ERIC M. DOLAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (SCOTT MYLES OF COUNSEL),
FOR RESPONDENT.


     Appeal from a resentence of the Monroe County Court (John J.
Connell, J.), rendered May 9, 2008. Defendant was resentenced upon
his conviction of course of sexual conduct against a child in the
first degree.

     It is hereby ORDERED that said appeal is unanimously dismissed.

     Same memorandum as in People v Matthews ([appeal No. 1] ___ AD3d
___ [Sept. 30, 2016]).




Entered:    September 30, 2016                     Frances E. Cafarell
                                                   Clerk of the Court